Citation Nr: 1520110	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-23 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a respiratory condition, claimed as asthma/shortness of breath, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1974 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

Based on the probative evidence of record, a respiratory condition, claimed as asthma/shortness of breath, to include COPD, was not incurred during active military service, related to any incident of active military service, or aggravated by any incident of active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory condition, claimed as asthma/shortness of breath, to include COPD, have not been met.  38 U.S.C.A. § 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, a VCAA notice letter was sent to the Veteran in November 2012.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a SOC in July 2013 and an SSOC in June 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination in February 2013.  The examination report reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2014).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

III.  Analysis

The Veteran asserts that his respiratory condition, claimed as asthma/shortness of breath, is related to active service.  For the reasons discussed below, the Board finds that service connection is not warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a February 2013 Compensation and Pension (C&P) Respiratory Examination report, the Veteran was diagnosed with COPD, first diagnosed in 2009.

The Veteran fails to satisfy the second element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  The Board notes that on the Veteran's January 1974 Report of Medical History, he noted that he experienced "shortness of breath."  However, on the Veteran's January 1974 Report of Medical Examination, there is no notation of a respiratory condition or that the Veteran experienced "shortness of breath."  As a result, the Veteran is presumed sound upon entrance into active service.  Additionally, in-service treatment records and STRs are silent for any treatment or complaint in service for a respiratory condition, to include asthma, COPD, or shortness of breath.  The Veteran himself has never asserted that he was diagnosed or treated in active service for any kind of respiratory condition.

In the February 2013 C&P examination report, the VA examiner opined that it was less likely than not that the Veterans current respiratory condition, to include asthma, COPD, or shortness of breath, was etiologically related to active service or was aggravated beyond the natural progression by active service.  The rationale given was that STRs indicated that the Veteran was never diagnosed or treated for any pulmonary condition while in active service.  

The examiner noted that the Veteran only began to have symptoms of a pulmonary condition in the last three to four years, over 30 years after the Veteran separated from active service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  

The VA examiner attributed the Veteran's COPD to the Veteran's history of smoking 80 packs of cigarettes a year and opined that it was less likely than not that the Veteran's COPD was caused by his complaint of shortness of breath prior to military service.  Additionally, because there was no diagnosis or treatment for any respiratory condition while in active service, the examiner opined that the Veteran's shortness of breath was not aggravated by active service, and did not cause his current COPD.
For the above-stated reasons and bases, the Board concludes that the preponderance of the evidence is against a finding that service connection for a respiratory condition, to include asthma, COPD, or shortness of breath, is warranted.

The Board has not overlooked the Veteran's statements with regard to the nature and etiology of his respiratory condition, to include asthma and COPD.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent of discerning whether his respiratory condition is related to service, or was caused or aggravated by active service, in the absence of specialized medical training, which in this case the Veteran has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2014); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the February 2013 C&P examiner have been accorded greater probative weight and weigh heavily against the Veteran's lay statements of etiology.

Based on the above analysis, the Board concludes that the preponderance of the evidence is against granting service connection for a respiratory condition, to include asthma, COPD, or shortness of breath.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As discussed above, the Veteran has been diagnosed with COPD.  This disability is not a 'chronic disease' under 38 C.F.R. § 3.309(a) (2014).  Thus considerations under 38 C.F.R § 3.303(b) (2014) are not warranted.  Walker, supra.







ORDER

Entitlement to service connection for a respiratory condition, to include asthma, COPD, or shortness of breath, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


